Per Curiam. The motion" for a peremptory writ of mandamus is denied. The relator took a voluntary nonsuit in the Circuit Court, and having voluntarily gone out of Court, he cannot call upon this Court to reverse a judgment, which was entered at his own solicitation, whether the Court committed errors in the proceedings of the course previous to the nonsuit or not. The rule seems to be different in states where the Court compels the plaintiff to became nonsuit whether he will or not. This Court has held, Amos v. Sinnott, 4 Scam. 447,thatthe Circuit Courts in this State, have no such authority, but that the plaintiff may, if he choose, insist upon a verdict. If the plaintiff could voluntarily take a nonsuit and still reserve the right of excepting to the decision of the Court, he would have an unfair advantage over the defendant. If he wish to assign the decisions of the Court for error, he must abide by them. The plaintiff, by taking a non-suit, has waived his exceptions, and cannot compel the judge to sign the bill. Motion denied.   Wilson, C. J. and Justice Lockwood did not sit in this case.